          Case 1:11-cr-00652-SLC Document 45 Filed 08/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


       -v-
                                                          CRIMINAL ACTION NO.: 11 Cr. 652 (SLC)
JOHN J. O’BRIEN,
                                                                     OPINION AND ORDER
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

                                       I.    INTRODUCTION

       Before the Court is Defendant John J. O’Brien’s Motion for Reconsideration of the Order

of Garnishment issued September 27, 2019 (ECF No. 30) (the “Motion”). (ECF No. 32). For the

reasons stated below, the Motion is DENIED.

                                       II.   BACKGROUND

   A. Factual Background

       On August 4, 2011, O’Brien, formerly a corporate lawyer, plead guilty to an Information

charging him with two counts of willful failure to file individual income tax returns for the years

2004 and 2006 and two counts of willful failure to pay individual income taxes due for the years

2005 and 2007. (ECF No. 1 at 4–5). O’Brien consented to sentencing by a Magistrate Judge (ECF

No. 2), and on January 12, 2012, Magistrate Judge Henry B. Pitman, to whom the case was then

assigned, sentenced O’Brien to 28 months’ imprisonment and one year of supervised release,

and ordered O’Brien to pay restitution in the amount of $2,866,839.00. (ECF No. 13 at 2–4).




                                                1
              Case 1:11-cr-00652-SLC Document 45 Filed 08/19/20 Page 2 of 7




    B. Procedural Background

        On July 19, 2018, the Government applied for a Writ of Garnishment (the “Writ”) pursuant

to the Court’s order of restitution in the amount of $2,866,839.00 plus interest, the balance of

which was then $2,881,428.08. (ECF No. 20 at 1). The Writ sought to garnish O’Brien’s interest

in any assets held by his former employer, Sullivan & Cromwell LLC (“Sullivan & Cromwell”). (Id.)

The same day, Judge Pitman granted the Writ, which was served on O’Brien and Sullivan &

Cromwell on July 27, 2018. (ECF Nos. 21–22). On August 6, 2018, Sullivan & Cromwell filed its

answer, detailing the assets it held in O’Brien’s name. (ECF No. 23). As of May 31, 2018, those

assets were:

        1. Retirement Plan of Sullivan and Cromwell LLP in the amount of $607,675.76;

        2. Sullivan & Cromwell LLP Supplemental Retirement Plan in the amount of $103,819.79;

        3. Annual Benefit of $63,846.75, payable as a Single Life Annuity beginning July 1, 2028
           under the Sullivan and Cromwell LLP Group Defined Benefit Plan for Partners; and

        4. Annual Benefit of $17,985.00, payable as a Single Life Annuity beginning July 1, 2028
           under the Sullivan & Cromwell LLP Supplemental Pension Plan for Partners.

(Id. at 5).

        On September 21, 2018, O’Brien requested a hearing and wrote to “register [his]

objection” to the Writ. (ECF No. 24). On October 23, 2018, O’Brien filed a motion to transfer

venue from this District to the Eastern District of Pennsylvania, the district supervising his post-

incarceration release. (ECF Nos. 18, 26).

        On October 24, 2018, Judge Pitman held a conference with the parties and directed

O’Brien to file objections to the Writ by November 15, 2018 and directed the government to

respond to those objections and to O’Brien’s motion to transfer venue by December 6, 2018.



                                                 2
          Case 1:11-cr-00652-SLC Document 45 Filed 08/19/20 Page 3 of 7




(ECF No. 27). O’Brien filed a letter dated November 14, 2018 requesting an extension of time

until November 26, 2018 to file his objections. (ECF No. 29). Judge Pitman granted the extension

of time (id.), but O’Brien did not file an objection by that date or at any later time. In turn, the

Government did not respond to the motion to transfer venue.

       On September 27, 2019, nearly a year later, having received no objections to the Writ,

and having received the Government’s proposed order, Judge Pitman issued an Order of

Garnishment directing Sullivan & Cromwell to “pay the Clerk of Court the cash surrender value

of John J. O’Brien’s interest in: (1) the Retirement Plan of Sullivan & Cromwell LLP; and (2) the

Sullivan & Cromwell LLC Supplemental Retirement Plan.” (ECF No. 30). In the same order, Judge

Pitman denied O’Brien’s motion to transfer venue. (Id.)

       On November 3, 2019, 37 days after the Order of Garnishment was entered, O’Brien filed

the Motion, seeking reconsideration of the Order of Garnishment and moving to quash the Writ.

(ECF No. 32). On November 14, 2019, O’Brien filed a Notice of Appeal to the Second Circuit (ECF

No. 37), a motion for an extension of time to file the Notice of Appeal (ECF No. 36), and a motion

for leave to proceed In Forma Pauperis on appeal (ECF No. 35). On November 18, 2019, the Clerk

of this Court transmitted the Notice of Appeal and case record to the Second Circuit.

       On December 13, 2019, the Government filed its opposition to the Motion (ECF No. 40),

and on January 2, 2020 O’Brien filed his reply. (ECF No. 44).




                                                 3
          Case 1:11-cr-00652-SLC Document 45 Filed 08/19/20 Page 4 of 7




                                         III.   DISCUSSION

    A. Legal Standards

                1. Motions pending appeal

        Federal Rule of Appellate Procedure 3(a)(1) provides that “[a]n appeal permitted by law

as of right from a district court to a court of appeals may be taken only by filing a notice of appeal

with the district clerk within the time allowed by Rule 4.” Fed. R. App. P. 3(a)(1).

        Federal Rule of Appellate Procedure 4 provides in relevant part that “[t]he notice of

appeal [in a civil action] may be filed by any party within 60 days after entry of the judgment or

order appealed from if one of the parties is . . . the United States.” Fed. R. App. P. 4(a)(1)(B)(i).

Rule 4 also provides that if a party files a motion for relief under Federal Rule of Civil Procedure 60

within 28 days after judgment, the time to file an appeal runs from the entry of the order

disposing of the Rule 60 motion. Fed. R. App. P. 4(a)(4)(A)(vi); 4(a)(4)(B)(i).

                2. Motions for reconsideration

        Local Civil Rule 6.3 and Federal Rule of Civil Procedure 60(b) govern motions for

reconsideration. Local Civil Rule 6.3 specifies timing, giving the moving party fourteen days after

an entry of judgment to file a motion for reconsideration. Local Civ. R. 6.3. Rule 60(b) provides

        On motion and just terms, the court may relieve a party or its legal representative
        from a final judgment, order, or proceeding for the following reasons: (1) mistake,
        inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,
        with reasonable diligence, could not have been discovered in time to move for a
        new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
        extrinsic), misrepresentation, or misconduct by opposing party; (4) the judgment
        is void; (5) the judgment has been satisfied, released or discharged; it is based on
        an earlier judgment that has been reversed or vacated; or applying it prospectively
        is no longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).


                                                  4
          Case 1:11-cr-00652-SLC Document 45 Filed 08/19/20 Page 5 of 7




   B. Application

       As a preliminary matter, although the imposition of restitution was part of O’Brien’s

criminal sentencing, the Second Circuit considers proceedings concerning writs of garnishment

as collateral civil proceedings because they do not “implicate the imposition of restitution.”

United States v. Cohan, 798 F.3d 84, 89 (2d Cir. 2015) (“[A] writ of garnishment seeks to enforce

an already existing order of restitution . . . . Collecting the restitution owed is decidedly civil in

nature.”). In Cohan, the Second Circuit explained that the “Government may enforce restitution

orders arising from criminal convictions using the practices and procedures for the enforcement

of a civil judgment under federal or state law as set forth in the Federal Debt Collection

Procedures Act” and that “‘nothing precludes the government from initiating a collection

proceeding under an existing criminal docket number in order to collect a fine or restitution

ordered as part of the criminal sentence.’” Id. (quoting United States v. Kollintzas, 501 F.3d 796,

800 (7th Cir. 2007)).

       Accordingly, in considering whether the Motion and the appeal are timely, the Court looks

to the Federal Rules of Civil Procedure and the Federal Rules of Appellate Procedure as they apply

to civil, rather than criminal cases.

               1. The Motion is untimely

       The Motion is untimely because it was not filed within 28 days of the Order of

Garnishment. Fed. R. App. P. 4(a)(4)(A)(vi). Judge Pitman issued the Order of Garnishment on

September 27, 2019 (ECF No. 30), and 28 days thereafter was October 25, 2019. O’Brien filed

the Motion on November 3, 2019 (ECF No. 32), 37 days after the Order of Garnishment, rendering

it untimely. The Motion is also untimely under Local Civil Rule 6.3, which required any motion


                                                  5
           Case 1:11-cr-00652-SLC Document 45 Filed 08/19/20 Page 6 of 7




for reconsideration to be filed within fourteen days of the Order of Garnishment, which would

have been October 11, 2019. Local Civ. R. 6.3.

        Accordingly, Appellate Rule 4, allowing the time to appeal to run from the order disposing

of the Motion, does not apply, and O’Brien’s time to file a notice of appeal ran from

September 27, 2019, the date Judge Pitman issued the Order of Garnishment. Fed. R. App.

P. 4(a)(4)(A)(vi); 4(a)(4)(B)(i).

                 2. The appeal is timely

        O’Brien’s appeal to the Second Circuit is timely because it was filed within 60 days after

entry of the Order of Garnishment. Fed. R. App. P. 4(a)(1)(B)(i) (permitting appeal within 60 days

of final order when a party is the United States). Judge Pitman issued the Order of Garnishment

on September 27, 2019 (ECF No. 30), and 60 days thereafter was November 26, 2019. O’Brien

filed the Notice of Appeal on November 14, 2019 (ECF No. 27), making his appeal timely under

Federal Rule of Appellate Procedure 4(a)(1)(B)(i).

        The filing of a notice of appeal normally divests a district court of jurisdiction over an

action. See Brantley v. Tampa Police Dep't, No. 19 Civ. 10362 (LLS), 2020 WL 4562254, at *1

(S.D.N.Y. July 31, 2020) (citing Toliver v. Cty. of Sullivan, 957 F.2d 47, 49 (2d Cir. 1992)). A district

court does have jurisdiction to deny a post-judgment motion while an appeal is

pending. See Selletti v. Carey, 173 F.3d 104, 109 (2d Cir. 1999) (“The district court properly

assumed that it had jurisdiction to deny the motion [brought under Rule 59(a) and Rule 60(b)]

during the pendency of an appeal.”); Toliver, 957 F.2d at 49 (stating that, when a case is on appeal

a “district court can entertain and deny the rule 60(b)motion” but that, “before the district court

may grant a rule 60(b) motion, [the circuit] court must first give its consent so it can remand the


                                                   6
           Case 1:11-cr-00652-SLC Document 45 Filed 08/19/20 Page 7 of 7




case, thereby returning jurisdiction over the case to the district court.”); Brantley, 2020 WL

4562254, at *1.

         Therefore, the Court must deny the Motion because, as set forth above, it is untimely,

and because O’Brien is litigating his appeal in the Second Circuit, which has jurisdiction over the

issues raised in the Motion. See United States v. O’Brien, No. 19-3895 (2d Cir. 2019).

                                         IV.   CONCLUSION

         For the reasons stated above, the Motion is DENIED. The motion for leave to proceed in

forma pauperis on appeal is also DENIED as moot in light of the Second Circuit’s appointment of

counsel for O’Brien pursuant to the Criminal Justice Act. See United States v. O’Brien, No. 19-

3895 (2d Cir. 2019) (ECF No. 15).

         The Clerk of Court is respectfully directed to close the motions at ECF Nos. 26, 32, 35, and

36.


Dated:          New York, New York
                August 19, 2020




                                                  7
